Citation Nr: 1036967	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  02-20 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right shoulder disability.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral knee disorder as 
secondary to service-connected right ankle disabilities.
 
4.  Entitlement to service connection for a left ankle disorder, 
to include as secondary to service-connected right ankle 
disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 
1957 and from April 1957 to February 1958.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In an April 2009 decision, the Board determined that new and 
material evidence had not been received to reopen claims for 
service connection for a right knee disability, a right shoulder 
disability, and a bilateral knee disorder as secondary to 
service-connected right ankle disabilities.  The Board also 
denied service connection for a left ankle disorder and denied 
ratings in excess of 20 and 10 percent, respectively, for 
service-connected residuals of a right ankle injury and traumatic 
arthritis of the right ankle.

The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2010, the parties to the 
appeal (the Veteran, through his attorney, and a representative 
from VA General Counsel) filed a Joint Motion for Partial Remand 
of the Board's decision (Joint Motion).  The parties agreed that 
the Board's decision should be vacated and remanded insofar as it 
determined that new and material evidence had not been received 
to reopen claims for service connection for a right knee 
disability, a right shoulder disability, and a bilateral knee 
disorder as secondary to service-connected right ankle 
disabilities, and to the extent that it denied service connection 
for a left ankle disability.  The Court granted the Joint Motion 
in May 2010, thereby remanding those matters to the Board for 
further development and readjudication.

In a submission dated in August 2010, the Veteran's 
representative raised the issue of the Veteran's entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disability (TDIU) under the provisions of 
38 C.F.R. § 4.16(b).  Inasmuch as the RO has not yet adjudicated 
that matter, the Board has no jurisdiction to consider it.  It is 
referred to the RO for further action, as appropriate.
 
The Board's present decision is limited to the matter of whether 
new and material evidence has been received to reopen the 
Veteran's claims for service connection for disabilities of the 
right knee and shoulder.  For the reasons set forth below, the 
remaining issues on appeal-including the underlying matter of 
the Veteran's entitlement to service connection for disabilities 
of the right knee and shoulder-are being REMANDED to the RO.  VA 
will notify the Veteran if further action is required on his 
part.

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  By a decision entered in July 1996, the RO disallowed service 
connection for disorders of the right knee and shoulder on 
grounds that there was no record of treatment in service for 
injury of the right knee or shoulder and no evidence to show that 
then-current disabilities of the right knee and/or shoulder were 
etiologically related to service.  The RO notified the Veteran of 
its decision, and of his appellate rights, but he did not 
initiate an appeal within one year.

2.  The evidence received since the July 1996 decision includes 
lay statements to the effect that the Veteran suffered right knee 
and shoulder injuries during service, and that he has suffered 
from right knee and shoulder disorders for many years since.  
This evidence is new, bears directly and substantially upon the 
specific matters under consideration, and by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the Veteran's claims.


CONCLUSIONS OF LAW

1.  The RO's July 1996 decision, disallowing service connection 
for disorders of the right knee and shoulder, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.302, 20.1103 (1996).

2.  New and material evidence has been received to reopen the 
Veteran's claims for service connection for disorders of the 
right knee and shoulder.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 
38 C.F.R. § 3.303 (2009); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) of 2000 requires 
certain notice and assistance on the part of the VA.  See 
38 U.S.C.A. § 5100, et seq.  Given the favorable outcome of the 
claim as to the issues decided herein, no additional notice or 
development is indicated as to those issues.  Other needed 
development is set out in the REMAND section following the ORDER 
section below.

Under applicable law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  Generally, in order to prove 
service connection, there must be competent, credible evidence of 
(1) a current disability, (2) in-service incurrence or 
aggravation of an injury or disease, and (3) a nexus, or link, 
between the current disability and the in-service disease or 
injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the record shows that the RO, by a decision 
entered in July 1996, disallowed service connection for disorders 
of the right knee and shoulder.  The RO determined, in effect, 
that there was no record of treatment in service for injury of 
the right knee or shoulder and no evidence to show that then-
current disabilities of the right knee and/or shoulder were 
etiologically related to service.  The RO notified the Veteran of 
its decision, and of his appellate rights, but he did not 
initiate an appeal within one year.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.302 (1996).  As a result, 
the RO's decision became final.  38 C.F.R. § 20.1103 (1996).  His 
claims may now be considered on the merits only if new and 
material evidence has been received since the time of the last 
prior final adjudication.  38 U.S.C.A. § 5108 (West 2002); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed prior to August 29, 2001, evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim and if it is not merely 
cumulative or redundant of other evidence that was then of 
record.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(Applicability Dates); 38 C.F.R. § 3.156(a) (2001).  See also 
Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 
98 (1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the last final 
disallowance includes, among other things, lay statements to the 
effect that the Veteran suffered right knee and shoulder injuries 
during service, and that he has suffered from right knee and 
shoulder disorders for many years since.  In the Joint Motion 
filed with the Court in April 2010, the parties to the appeal 
essentially agreed that this evidence is new.  The parties also 
agreed that this evidence, if presumed credible, "could 
establish that the [Veteran] may have suffered an in-service 
injury to his right knee and right shoulder which may be related 
to his current disabilities," and "is so significant that it 
must be considered in order to fairly decide the merits of his 
claim . . . ."  See Joint Motion, p. 4.  In the Board's view, 
the parties' agreement, as set out in the Joint Motion, compels 
the conclusion that the evidence is new and material with the 
evidence presumed credible for reopening.  The claims for service 
connection for disorders of the right knee and shoulder are 
therefore reopened.


ORDER

The claims for service connection for disorders of the right knee 
and shoulder are reopened; to this limited extent, the appeal of 
those issues is granted.


REMAND

In the Joint Motion filed with the Court in April 2010, the 
parties to the appeal agreed that the Veteran was entitled to a 
new VA examination and opinion with respect to the etiology of 
his bilateral knee disorders.  The parties also agreed that 
consideration needed to be given to the matter of his entitlement 
to service connection for a left ankle disorder as secondary to 
service-connected right ankle disabilities.

In August 2010, the Veteran's representative presented argument 
to the effect that prior VA examinations pertaining to the 
etiology of the Veteran's right knee and shoulder disorders were 
inadequate.  The representative specifically argued that the 
examiner who evaluated the Veteran in June 2008 did not provide a 
rationale for his conclusion that the Veteran's right knee and 
shoulder disabilities could be explained by his involvement in a 
motor vehicle accident in August 1984.

In view of the Joint Motion it is determined that additional 
development on this matter is required.  On remand, the Veteran 
and his representative should be issued a notice letter under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), 
pertaining to the matter of his entitlement to service connection 
for a left ankle disorder as secondary to service-connected right 
ankle disabilities.  Then, after he and/or his representative has 
had an opportunity to respond to the notice, and all additional 
relevant VA treatment records have been procured, he should be 
afforded a new examination by a physician for purposes of 
obtaining opinions with respect to the etiology of his 
disabilities.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the following 
actions:

(Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c).  
Expedited handling is requested.)

1.  Send a VCAA notice letter to the Veteran and 
his representative relative to the matter of his 
entitlement to service connection for a left 
ankle disorder as secondary to service-connected 
right ankle disabilities.  He and his 
representative should be given a reasonable 
opportunity to respond to the notice, and any new 
or additional (i.e., non-duplicative) evidence 
received should be associated with the claims 
file.

2.  Obtain copies of records pertaining to any 
relevant treatment the Veteran has received at 
the VA Medical Center in Columbia, South Carolina 
since such records were last formally procured in 
December 2008, following the procedures set forth 
in 38 C.F.R. § 3.159.  The evidence obtained, if 
any, should be associated with the claims file.

3.  After all of the foregoing development has 
been completed, arrange to have the Veteran's 
lower extremities examined by a physician.  After 
examining the Veteran, reviewing the claims file, 
and performing any testing deemed necessary, the 
examiner should provide an opinion with respect 
to each of the following questions:

a.  Is it at least as likely as not (i.e., is 
it 50 percent or more probable) that the 
Veteran has a current disability of the right 
knee that can be attributed to service?

b.  Is it at least as likely as not that the 
Veteran has a current disability of the right 
shoulder that can be attributed to service?

c.  Is it at least as likely as not that the 
Veteran's service-connected disabilities of 
the right ankle caused disorders of his knees?  
If not, is it at least as likely as not that 
the service-connected disabilities of the 
right ankle have caused a chronic or permanent 
worsening of disorders of his knees?

d.  Is it at least as likely as not (i.e., is 
it 50 percent or more probable) that the 
Veteran has a current disability of the left 
ankle that can be attributed to service?  If 
not, is it at least as likely as not that the 
Veteran's service-connected disabilities of 
the right ankle directly caused, or caused a 
chronic or permanent worsening of, a disorder 
of the left ankle?

In answering these questions, the examiner must 
consider, among other things, lay statements of 
record to the effect that the Veteran suffered 
right knee and shoulder injuries during service, 
and that he has suffered from right knee and 
shoulder disorders for many years since.  The 
examiner must also consider the contents of the 
reports of the Veteran's service separation 
examinations, dated in November 1956 and January 
1958.  No negative inferences should be drawn 
from the fact that the remainder of the Veteran's 
service treatment records are unavailable, 
apparently having been lost in a fire at the 
National Personnel Records Center in 1973.  The 
examiner should discuss the significance, if any, 
of the reports relating to a motor vehicle 
accident the Veteran was involved in in August 
1984, and evidence which appears to show that 
arthritis of the knees was present as early as 
March 1982, prior to more recent findings of 
obesity.  A complete rationale for all opinions 
should be provided.

4.  Thereafter, take adjudicatory action on the 
claims remaining on appeal.  With respect to the 
Veteran's left ankle disability, consideration 
must be given to his entitlement to service 
connection for that disability both on a direct 
basis and as secondary to the service-connected 
disabilities of his right ankle.  If any benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the Veteran and 
his representative.  The SSOC should contain, 
among other things, a discussion of the relevant 
evidence received since the last relevant SOC and 
SSOC were issued in January 2009.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the Veteran until he receives further notice, but 
he may furnish additional evidence and argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


